                               Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 1 of 23



                    1      LEXINGTON LAW GROUP
                           Mark N. Todzo, State Bar No. 168389
                    2      Meredyth Merrow, State Bar No. 328337
                           503 Divisadero Street
                    3      San Francisco, CA 94117
                           Telephone: (415) 913-7800
                    4      Facsimile: (415) 759-4112
                           mtodzo@lexlawgroup.com
                    5      mmerrow@lexlawgroup.com
                    6      Attorneys for Plaintiff
                           JOSEPH DIGIACINTO
                    7

                    8

                    9                                UNITED STATES DISTRICT COURT
                  10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                  11                                         SAN FRANCISO DIVISION
                  12

                  13

                  14       JOSEPH DIGIACINTO, on behalf of himself and        Case No.
                           all others similarly situated,
                  15                                                          CLASS ACTION COMPLAINT
                                                Plaintiff,
                  16

                  17                       v.
                  18
                           ALBERTSONS COMPANIES, INC.,
                  19       SAFEWAY, INC. and LUCERNE FOODS, INC.
                  20                            Defendants.
                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R

                                                              CLASS ACTION COMPLAINT
                                 Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 2 of 23



                    1                     Plaintiff Joseph DiGiacinto (“Plaintiff”), on behalf of himself and those similarly
                    2      situated, based on information, belief and investigation of his counsel, except for information
                    3      based on personal knowledge, hereby alleges:
                    4                                             INTRODUCTION
                    5             1.      Defendants Albertsons Companies, Inc., Safeway, Inc., and Lucerne Foods, Inc.
                    6      (“Defendants”) advertise, market and sell disposable plates and bowls as compostable (the
                    7      “Products”). A compostable product is one that will entirely break down into usable compost.
                    8      The Products, however, contain significant amounts of perfluoroalkyl and polyfluoroalkyl
                    9      substances (“PFAS”), which do not break down and never become part of usable compost.
                  10              2.      PFAS are known as forever chemicals because they do not break down over time.
                  11       When PFAS are introduced into the environment, they seep into and contaminate both land and
                  12       water and then never leave. PFAS introduced into soil contaminates crops grown in the soil and
                  13       meat farmed from animals that graze there. Compost is used as soil-conditioning material or
                  14       fertilizer, so when compost is contaminated with PFAS, the PFAS then contaminates the soil
                  15       treated or fertilized with that compost and whatever grows or grazes on that soil.
                  16              3.      Many consumers concerned with the environmental problems associated with the
                  17       proliferation of trash and waste actively seek to purchase products that are compostable so such
                  18       products can be introduced into the soil rather than landfills. These consumers are willing to pay
                  19       more for such products, which often cost significantly more than non-compostable alternative
                  20       products. Indeed, the Products cost significantly more than non-compostable disposable plates
                  21       and bowls.
                  22              4.      This Complaint seeks to remedy Defendants’ unlawful, unfair and deceptive
                  23       business practices with respect to the advertising, marketing and sales of the Products as
                  24       compostable, when, in fact, they are not.
                  25              5.      Plaintiff purchased the Products in reliance on Defendants’ false representations
                  26       that the Products are compostable. Plaintiff viewed Defendants’ false representations on the
                  27       labels of the Products. If Plaintiff had known that the Products were not compostable, Plaintiff
                  28       would not have purchased the Products and/or would not have paid the premium price for
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -1-
                                                                CLASS ACTION COMPLAINT
                                 Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 3 of 23



                    1      compostable plates. Defendants have thus breached its express warranty under the California
                    2      Commercial Code § 2313; violated the California Consumers Legal Remedies Act (“CLRA”) by
                    3      making representations that the Products have characteristics, benefits and qualities which they do
                    4      not have and by advertising the Products without the intent to sell them as advertised; and
                    5      violated the Business and Profession Code § 17200 based on fraudulent, unlawful and unfair acts
                    6      and practices.
                    7             6.        Plaintiff and the Class seek an order enjoining Defendants’ acts of unfair
                    8      competition and other unlawful conduct, an award of damages to compensate them for
                    9      Defendant’s acts of unfair competition, false and misleading advertising, and breaches of
                  10       warranty, and restitution to the individual victims of Defendants’ fraudulent, unlawful and unfair
                  11       acts and practices.
                  12                                                     PARTIES
                  13              7.        Plaintiff Joseph DiGiacinto is a resident of Cotati, California. When given the
                  14       choice, Plaintiff buys products that are compostable, recyclable or reusable so that he can
                  15       minimize his impact on the environment. Plaintiff purchased the Products approximately ten (10)
                  16       times during 2019 and 2020 from Safeway stores in Rohnert Park, California and Petaluma,
                  17       California. Plaintiff purchased the Products for large family gatherings as an environmentally
                  18       friendly alternative to traditional single-use foodware. Plaintiff specifically selected the Products
                  19       in reliance on Defendants’ representations that the Products are compostable. The false
                  20       representations are located on the labels and other marketing materials for the Products. Had
                  21       Plaintiff known that the Products contained PFAs chemicals, and thus could not break down in an
                  22       industrial composting facility, he would not have purchased the Products. Instead, he paid
                  23       considerably more for the Products than he would have for similar products that are not
                  24       advertised as compostable.
                  25              8.        Defendant Albertsons Companies, Inc. is a Delaware corporation with its principal
                  26       place of business in Boise, Idaho. Defendant Albertsons Companies, Inc. manufactures,
                  27       distributes and sells the Products in California.
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                               -2-
                                                                 CLASS ACTION COMPLAINT
                                 Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 4 of 23



                    1             9.      Defendant Safeway, Inc. is a Delaware corporation with its principal place of
                    2      business in Pleasanton, California. Defendant Safeway, Inc. manufactures, distributes and sells
                    3      the Products in California.
                    4             10.     Defendant Lucerne Foods, Inc. is a Delaware corporation with its principal place
                    5      of business in Pleasanton, California. Defendant Lucerne Foods, Inc. manufactures, distributes
                    6      and sells the Products in California.
                    7                                        JURISDICTION AND VENUE
                    8             11.     This Court has jurisdiction over Defendants because Defendants are corporations
                    9      or other entities that have sufficient minimum contacts in California, are citizens of California, or
                  10       otherwise intentionally avail themselves of the California market either through the distribution,
                  11       sale or marketing of the Products in the State of California or by having facilities located in
                  12       California so as to render the exercise of jurisdiction over it by the California courts consistent
                  13       with traditional notions of fair play and substantial justice.
                  14              12.      Venue is proper pursuant to 28 U.S.C. § 1391(a) because a substantial part of the
                  15       events or omissions giving rise to the claim occurred in this District.
                  16              13.     Intradistrict Assignment (L.R. 3-2(c) and (d) and 3.5(b)): This action arises in
                  17       Sonoma County, in that a substantial part of the events which give rise to the claims asserted
                  18       herein occurred in Sonoma County. Pursuant to L.R. 3-2(c), all civil actions which arise in xxx
                  19       County shall be assigned to the San Francisco Division or the Oakland Division.
                  20                                            BACKGROUND FACTS
                  21              14.     Due to the overwhelming amount of landfilled waste accumulating in the
                  22       environment, biodegradable and compostable foodware options have become increasingly
                  23       popular. As people look to invest in sustainable alternatives to single-use plastics and packaging,
                  24       consumers, including the Plaintiff, actively seek out products that are compostable, recyclable, or
                  25       reusable, to prevent the increase in global waste and to minimize their environmental footprints.
                  26              15.     The California Business and Professions Code § 17580.5 makes it “unlawful for
                  27       any person to make any untruthful, deceptive, or misleading environmental marketing claim,
                  28       whether explicit or implied.” Pursuant to that section, the term “environmental marketing claim”
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                              -3-
                                                                   CLASS ACTION COMPLAINT
                                 Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 5 of 23



                    1      includes any claim contained in the Guides for use of Environmental Marketing Claims published
                    2      by the Federal Trade Commission (the “Green Guides”). Ibid; see also 16 C.F.R. § 260.1, et seq.
                    3      Under the Green Guides, “[i]t is deceptive to misrepresent, directly or by implication, that a
                    4      product or package is compostable.” 16 C.F.R. § 260.7(a). “A marketer claiming that an item is
                    5      compostable should have competent and reliable scientific evidence that all the materials in the
                    6      item will break down into, or otherwise become part of, usable compost…in a safe and timely
                    7      manner…in an appropriate composting facility…” 16 C.F.R. § 260.7(b).
                    8             16.     The Green Guides’ definition of “compostable” is consistent with reasonable
                    9      consumer expectations. For instance, the dictionary defines the verb “compost” as: to convert (a
                  10       material such as plant debris) to compost. The dictionary defines the noun “compost” as a
                  11       mixture that consists largely of decayed organic matter and is used for fertilizing and conditioning
                  12       the land.” Merriam-Webster Dictionary (2020).1 Accordingly, reasonable consumers expect that
                  13       products advertised, marketed, sold, labeled, and/or represented as compostable will be converted
                  14       into usable organic matter that decomposes into fertilizer to condition the land, and that such
                  15       products will not introduce toxic chemicals into the fertilizer or land.
                  16              17.     The Green Guides specifically prohibit marketers from labeling products
                  17       compostable if those products release toxins into the compost as they break down, noting that “a
                  18       claim is deceptive if the presence of…toxins prevents the compost from being usable.” 16 C.F.R.
                  19       § 260.7(d), Example 2.
                  20              18.     Defendants advertise, market and sell their Products as compostable, yet the
                  21       Products contain PFAS, highly persistent synthetic fluorinated chemicals which have been
                  22       associated with cancer, developmental toxicity, immunotoxicity and other health effects.2
                  23

                  24

                  25       1
                             Merriam-Webster Dictionary (2020); accessible at: https://www.merriam-
                           webster.com/dictionary/compost; last accessed on: May 16, 2020.
                  26       2
                             Schaider, L., et al., “Fluorinated Compounds in U.S. Fast Food Packaging” Environ Sci Technol
                  27       Lett. 2017 ; 4(3): 105–111. doi:10.1021/acs.estlett.6b00435, (August 22, 2018), accessible at:
                           https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6104644/pdf/nihms983267.pdf, last accessed on
                  28       May 13, 2020.
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -4-
                                                                CLASS ACTION COMPLAINT
                                    Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 6 of 23



                    1                 19.     PFAS’ characteristic carbon-fluorine bonds make them extremely resistant to
                    2      degradation, even at high temperatures. And, the most commonly used PFAS have been detected
                    3      globally in water, soil, sediment, wildlife, and human blood samples.3 The strength of the bond
                    4      between carbon and fluorine means that these chemicals do not degrade in the environment. In
                    5      fact, according to the National Institute of Environmental Health Sciences, scientists are unable to
                    6      estimate an environmental half-life for PFAS.4 Due to the highly persistent nature of these
                    7      chemicals they break down very slowly, if at all, in the environment and in human bodies.5
                    8                 20.     Because PFAS do not break down, they accumulate in air, soil, water and in the
                    9      human body. One report by the Centers for Disease Control and Prevention National Health and
                  10       Nutrition Examination Survey found PFAS in the blood of 97 percent of Americans.6
                  11                  21.     PFAS were created to be resistant to grease, oil, water, and heat, for use in non-
                  12       stick cookware.7 Due to the grease and water-resistant properties of fluorinated compounds,
                  13       PFAS are often added to paper plates, bowls, food storage and packaging products (together,
                  14       “foodware”). This leads to increased PFAS exposure in humans and in the environment. For
                  15       products sold as compostable containing PFAS, there is the added concern that PFAS will seep
                  16       into the ground and soil, contaminating otherwise-usable compost streams. According to experts,
                  17       fluorinated food contact materials are a source of PFAS in the environment, and because of their
                  18

                  19

                  20

                  21
                           3
                  22           Id. at p. 2.
                           4
                             National Institute of Environmental Health Sciences, accessible at:
                  23       https://www.niehs.nih.gov/health/topics/agents/pfc/index.cfm, last accessed on May 5, 2020.
                  24
                           5
                             U.S. Environmental Protection Agency, “PFOA, PFOS and Other PFASs”, accessible at:
                           https://www.epa.gov/pfas/basic-information-pfas, last accessed on May 5, 20202. See also
                  25       Center for Environmental Health, “Avoiding Hidden Hazards” January 2018 (revised April
                           2018), at p. 3.
                  26       6
                             Id.
                  27
                           7
                             U.S. Food & Drug Administration “Per and Polyfluoroalkyl Substances (PFAS)”, accessible at:
                           https://www.fda.gov/food/chemicals/and-polyfluoroalkyl-substances-pfas, last accessed on May
                  28       5, 2020.
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                                -5-
                                                                   CLASS ACTION COMPLAINT
                                 Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 7 of 23



                    1      environmental persistence “PFASs should be considered incompatible with compostable food
                    2      packaging.”8
                    3              22.     A recent study of sixteen replacement fluorinated compounds used in foodware,
                    4      conducted by the Center for Environmental Health, showed that some PFAS can act like the
                    5      hormone estrogen, while others cause liver damage in animal studies.9 These fluorinated
                    6      compounds can move from foodware into water and other liquids.10 Foodware containing PFAS
                    7      can also contaminate food items. Worse yet, for contaminated foodware products that are
                    8      compostable, PFAS can leach from the product into the compost stream, contaminating the
                    9      compost itself and organic matter grown using that composted material.
                  10               23.     There is evidence that exposure to PFAS can lead to a number of adverse health
                  11       effects, including, but not limited to reproductive and developmental, liver and kidney and
                  12       immunological effects in laboratory animals.11 The most consistent findings from human
                  13       epidemiology studies are related to infant birth weights, effects on the immune system, cancer
                  14       and thyroid hormone disruption.12
                  15               24.     Over the past two decades, PFAS have come under increasing scrutiny from
                  16       toxicologists, ecologists and regulators given their persistence and connection to serious potential
                  17       health effects.13
                  18               25.     Humans are exposed to PFAS by consuming PFAS-contaminated water and food
                  19       as well as through the use of products that contain PFAS.
                  20

                  21

                  22       8
                             Schaider, L., et al., “Fluorinated Compounds in U.S. Fast Food Packaging” Environ Sci Technol
                           Lett. 2017 ; 4(3): 105–111. doi:10.1021/acs.estlett.6b00435, (August 22, 2018), accessible at:
                  23       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6104644/pdf/nihms983267.pdf, last accessed on
                           May 13, 2020 at p. 8.
                  24       9
                             Center for Environmental Health, “Avoiding Hidden Hazards” January 2018 (revised April
                  25       2018) at p. 7.
                           10
                              Id.
                  26       11
                              Id.
                  27       12
                              Id.
                           13
                  28          Id. at p. 3.
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -6-
                                                                CLASS ACTION COMPLAINT
                                 Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 8 of 23



                    1             26.     Compostable and biodegradable foodware options have become increasingly
                    2      popular with consumers as a means to eliminate waste and divert usable products from landfills.14
                    3      For products that claim to be compostable and/or biodegradable, private certification schemes
                    4      have arisen in the last two decades.
                    5             27.     Defendants’ Products bear a certification by the Biodegradable Products Institute
                    6      (BPI). However, as of the date of filing, they are not certified. Nevertheless, Defendants
                    7      continue to sell the Products as BPI certified.
                    8             See the Product label below:
                    9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24              28.     California has not adopted any certification standard for compostable foodware.
                  25       The Products, however, bear a compostability certification from a private organization, BPI. BPI
                  26
                  27       14
                              Biodegradable Products Institute, The History of “Biodegradation”, accessible at:
                  28       https://bpiworld.org/page-343343, last accessed on May 5, 2020.
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -7-
                                                                  CLASS ACTION COMPLAINT
                                 Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 9 of 23



                    1      is a small organization that performs no testing on products seeking certification. Instead, it relies
                    2      on testing performed at third-party laboratories. Certification with BPI costs approximately
                    3      $4,500, not including laboratory testing.15 BPI certification lasts three years.
                    4             29.     BPI failed to address the incompatibility of PFAS and compostability until 2017
                    5      when it hired a technical advisor to assist in its understanding of the impact of fluorinated
                    6      chemicals in compostable products.16 BPI’s Board voted to adopt a standard of 100 ppm total
                    7      fluorine in 2019 and to add a statement of “no intentionally added fluorinated chemicals” to
                    8      compostable products which would take effect on January 1, 2020.17 However, BPI did not
                    9      perform or require any fluorine testing for previously certified products or products until 2020.
                  10       To the extent any fluorine testing was required in 2019, BPI relied on testing provided by the
                  11       companies seeking certification as none of its approved labs perform fluorine testing.
                  12              30.     The claims made by Defendants that the Products are compostable are uniform,
                  13       consistent, and material. Because the claims are false and misleading, ordinary consumers,
                  14       including members of the Class, are likely to be deceived by such representations.
                  15              31.     By encouraging consumers to place the Products in their compost collection bins,
                  16       Defendants are contaminating entire compost streams with toxic materials that will not break
                  17       down over time—contaminating otherwise-usable and sustainable compost streams. These
                  18       Products are then mixed with other composted materials in an industrial composting facility and
                  19       turned into soil fertilizer for crops and other foods. However, the PFAS will remain, thus
                  20       contaminating the crops grown in that soil. Environmentally motivated consumers who purchase
                  21       the Products in the belief that they are compostable are thus unwittingly hindering sustainable
                  22       composting efforts.
                  23

                  24
                           15
                              “Purchasing Recommendations for Sustainable Food Service Ware,” Sustainable Purchasing
                           Leadership Council, Center for Environmental Health (February 6, 2020), accessible at:
                  25       http://www.ceh.org/wp-
                           content/uploads/2020/03/2020_Purchasing_Recommendations_Sustainable_FSW.pdf, last
                  26       accessed: May 13, 2020, at p. 13.
                           16
                              Biodegradable Products Institute, “Fluorinated Chemicals”, accessible at:
                  27       https://bpiworld.org/Fluorinated-Chemicals, last accessed on May 11, 2020.
                           17
                  28          Id.
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -8-
                                                                CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 10 of 23



                    1             32.        Most consumers believe that if their Products are accepted into an industrial
                    2      composting program, then those Products are compostable. Defendants’ representations that the
                    3      Products are compostable are therefore likely to deceive ordinary consumers.
                    4             33.        The Green Guides are clear: “[a] marketer claiming that an item is compostable
                    5      should have competent and reliable scientific evidence that all the materials in the item will break
                    6      down into, or otherwise become part of, usable compost (e.g., soil-conditioning material, mulch)
                    7      in a safe and timely manner (i.e., in approximately the same time as the materials with which it is
                    8      composted) in an appropriate composting facility, or in a home compost pile or device.” 16
                    9      C.F.R. § 260.7(b). Here, the Products are not compostable because they are made with PFAS,
                  10       which cannot break down over time. Defendants’ marketing of the Products as compostable is
                  11       thus a direct violation of the Green Guides. Because the Products are not compostable,
                  12       Defendants’ representations are thus per se deceptive under the Green Guides and under
                  13       California law.
                  14              34.        Because the Products are not compostable, Defendant cannot make any
                  15       compostable claims as to the Products.
                  16                                        CLASS ACTION ALLEGATIONS
                  17              35.        Plaintiff brings this suit individually and as a class action pursuant to Federal Rule
                  18       of Civil Procedure Rule 23, on behalf of himself and the following Class of similarly situated
                  19       individuals:
                  20                         All persons who purchased the Products for personal, family or
                  21                         household purposes in California (either directly or through an
                  22                         agent) during the applicable statute of limitations period (the
                  23                         “Class”). Specifically excluded from the Class are Defendants; the
                  24                         officers, directors or employees of Defendants; any entity in which
                  25                         Defendants have a controlling interest; and any affiliate, legal
                  26                         representative, heir or assign of Defendants. Also excluded are any
                  27                         judicial officer presiding over this action and the members of
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                                -9-
                                                                   CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 11 of 23



                    1                     his/her immediate family and judicial staff, and any juror assigned
                    2                     to this action.
                    3             36.     Plaintiff is unable to state the precise number of potential members of the proposed
                    4      Class because that information is in the possession of Defendants. However, the number of Class
                    5      members is so numerous that joinder would be impracticable for purposes of Rule 23(a)(1). The
                    6      exact size of the proposed Class and the identity of its members will be readily ascertainable from
                    7      the business records of Defendants and Defendants’ retailers as well as Class members’ own
                    8      records and evidence. The disposition of the claims of the members of the Class in this class
                    9      action will substantially benefit both the parties and the Court.
                  10              37.     There is a community of interest among the members of the proposed Class in that
                  11       there are questions of law and fact common to the proposed Class for purposes of Rule 23(a)(2),
                  12       including whether Defendants’ labels, advertisements and packaging include uniform
                  13       misrepresentations that misled Plaintiff and the other members of the Class to believe the
                  14       Products are compostable when they are not. Proof of a common set of facts will establish the
                  15       liability of Defendants and the right of each member of the Class to relief.
                  16              38.     Plaintiff asserts claims that are typical of the claims of the entire Class for
                  17       purposes of Rule 23(a)(3). Plaintiff and all members of the Class have been subjected to the same
                  18       wrongful conduct because they have purchased the Products that are labeled and sold as plates
                  19       and bowls that are compostable, when they are not in fact compostable.
                  20              39.     Plaintiff will fairly and adequately represent and protect the interests of the other
                  21       members of the Class for purposes of Rule 23(a)(4). Plaintiff has no interests antagonistic to
                  22       those of other members of the Class. Plaintiff is committed to the vigorous prosecution of this
                  23       action and has retained counsel experienced in complex litigation of this nature to represent him.
                  24       Plaintiff anticipates no difficulty in the management of this litigation as a class action.
                  25              40.     Class certification is appropriate under Rule 23(b)(2) because Defendants have
                  26       acted on grounds that apply generally to the Class, so that final injunctive relief or corresponding
                  27       declaratory relief, is appropriate respecting the Class as a whole. Defendants utilize advertising
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -10-
                                                                 CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 12 of 23



                    1      campaigns that include uniform misrepresentations that misled Plaintiff and the other members of
                    2      the Class.
                    3             41.    Class certification is appropriate under Rule 23(b)(3) because common questions
                    4      of law and fact substantially predominate over any questions that may affect only individual
                    5      members of the Class. These common legal and factual questions, which do not vary among
                    6      Class members and which may be determined without reference to the individual circumstances
                    7      of any Class member include, but are not limited to the following:
                    8                    a. whether Defendants advertise and market the Products by representing that the
                    9                        Products are compostable;
                  10                     b. whether the Products contain PFAS;
                  11                     c. whether the Products are compostable as advertised and labeled by
                  12                         Defendants;
                  13                     d. whether Defendants’ marketing, advertising and labeling claims regarding the
                  14                         compostability of the Products are likely to deceive a reasonable consumer;
                  15                     e. whether Defendants’ representations regarding the compostability of the
                  16                         Products are likely to be read and understood by a reasonable consumer;
                  17                     f. whether Defendants’ representations regarding the compostability of the
                  18                         Products are in compliance with the Green Guides;
                  19                     g. whether Defendants’ claims regarding the compostability of the Products
                  20                         would be material to a reasonable consumer of the Products;
                  21                     h. whether Defendants’ conduct in advertising, marketing and labeling of the
                  22                         Products constitutes a violation of California consumer protection laws;
                  23                     i. whether Defendants’ representations concerning the Products constitute
                  24                         express warranties with regard to the Products;
                  25                     j. whether Defendants breached the express warranties they made with regard to
                  26                         the Products;
                  27                     k. whether Defendants’ representations regarding compostability constitute
                  28                         representations that the Products have characteristics, benefits or qualities
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                           -11-
                                                               CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 13 of 23



                    1                         which they do not have;
                    2                     l. whether Defendants advertised their Products without an intent to sell them as
                    3                         advertised;
                    4                     m. whether Defendants have been unjustly enriched from the sale of the Products;
                    5                     n. whether punitive damages are warranted for Defendants’ conduct and, if so, an
                    6                         appropriate amount of such damages; and
                    7                     o. whether Plaintiff and the Class members are entitled to injunctive, equitable
                    8                         and monetary relief.
                    9             42.     Defendants utilize marketing, advertisements and labeling that include uniform
                  10       misrepresentations that misled Plaintiff and the other members of the Class. Defendants’ claims
                  11       regarding the compostability of the Products are one of the most prominent features of
                  12       Defendants’ marketing, advertising and labeling of the Products. Nonetheless, the Products are
                  13       not in fact compostable. Thus, there is a well-defined community of interest in the questions of
                  14       law and fact involved in this action and affecting the parties.
                  15              43.     Proceeding as a class action provides substantial benefits to both the parties and
                  16       the Court because this is the most efficient method for the fair and efficient adjudication of the
                  17       controversy. Class members have suffered and will suffer irreparable harm and damages as a
                  18       result of Defendants’ wrongful conduct. Because of the nature of the individual Class members’
                  19       claims, few, if any, could or would otherwise afford to seek legal redress against Defendants for
                  20       the wrongs complained of herein, and a representative class action is therefore appropriate, the
                  21       superior method of proceeding, and essential to the interests of justice insofar as the resolution of
                  22       Class members’ claims are concerned. Absent a representative class action, members of the Class
                  23       would continue to suffer losses for which they would have no remedy, and Defendants would
                  24       unjustly retain the proceeds of its ill-gotten gains. Even if separate actions could be brought by
                  25       individual members of the Class, the resulting multiplicity of lawsuits would cause undue
                  26       hardship, burden and expense for the Court and the litigants, as well as create a risk of
                  27       inconsistent rulings which might be dispositive of the interests of the other members of the Class
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -12-
                                                                CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 14 of 23



                    1      who are not parties to the adjudications or may substantially impede their ability to protect their
                    2      interests.
                    3                                         FIRST CAUSE OF ACTION
                    4                    (Plaintiff, on Behalf of Himself, the Class and the General Public,
                                    Alleges Violations of California Business & Professions Code § 17200, et seq.
                    5                                  Based on Commission of Unlawful Acts)
                    6
                                   44.    Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 45 of
                    7
                           this Complaint.
                    8
                                   45.    The violation of any law constitutes an unlawful business practice under Business
                    9
                           & Professions Code § 17200.
                  10
                                   46.    Defendants’ conduct violates California Business & Professions Code § 7580.5,
                  11
                           which makes it unlawful for any person to make any untruthful, deceptive or misleading
                  12
                           environmental marketing claim. Pursuant to § 17580.5, the term “environmental marketing
                  13
                           claim” includes any claim contained in the Green Guides. 16 C.F.R. § 260.1, et seq. Under the
                  14
                           Green Guides, “[i]t is deceptive to misrepresent, directly or by implication, that a product or
                  15
                           package is compostable. A marketer claiming that an item is compostable should have competent
                  16
                           and reliable scientific evidence that all the materials int eh item will break down into, or
                  17
                           otherwise become part of, usable compost (e.g., soil-conditioning material, mulch) in a safe and
                  18
                           timely manner (i.e., in approximately the same time as the materials with which it is composted)
                  19
                           in an appropriate composting facility, or in a home compost pile or device. A marketer should
                  20
                           clearly and prominently qualify compostable claims to the extent necessary to avoid deception if:
                  21
                           (1) the item cannot be composted safely or in a timely manner in a home compost pile or device;
                  22
                           or (2) the claim misleads reasonable consumers about the environmental benefit provided when
                  23
                           the item is disposed of in a landfill.” 16 C.F.R. § 260.7(a)-(c). By misrepresenting that the
                  24
                           Products are compostable as described above, Defendants are violating Business & Professions
                  25
                           Code § 17580.5.
                  26
                                   47.    As detailed more fully in the paragraphs below, the acts and practices alleged
                  27
                           herein were intended to or did result in the sale of the Products in violation of the CLRA,
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -13-
                                                                CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 15 of 23



                    1      California Civil Code §1750, et seq., and specifically California Civil Code § 1770(a)(5),
                    2      § 1770(a)(7) and § 1770(a)(9).
                    3             48.     Defendants’ conduct also violates Section 5 of the Federal Trade Commission Act
                    4      (“FTC Act”), 15 U.S.C. § 45, which prohibits unfair methods of competition and unfair or
                    5      deceptive acts or practices in or effecting commerce. By misrepresenting that the Products are
                    6      compostable, Defendants are violating Section 5 of the FTC Act.
                    7             49.     Defendants’ conduct also violates California Business & Professions Code
                    8      § 17500, which prohibits knowingly making, by means of any advertising device or otherwise,
                    9      any untrue or misleading statement with the intent to sell a product or to induce the public to
                  10       purchase a product. By misrepresenting that the Products are compostable, Defendants are
                  11       violating Business & Professions Code § 17500.
                  12              50.     Defendants’ conduct is also a breach of warranty. Defendants’ representations that
                  13       the Products are compostable constitute affirmations of fact made with regard to the Products, as
                  14       well as descriptions of the Products, that are part of the basis of the bargain between Defendants
                  15       and purchasers of the Products. Because those representations are material, false and misleading,
                  16       Defendants have breached their express warranties as to the Products and have violated California
                  17       Commercial Code § 2313.
                  18              51.     By violating the CLRA, the FTC Act, Business & Professions Code §§ 17500 and
                  19       17580.5, and California Commercial Code § 2313, Defendants have engaged in unlawful business
                  20       acts and practices which constitute unfair competition within the meaning of Business &
                  21       Professions Code § 17200. Plaintiff would not have purchased the Products, or would not have
                  22       paid as much for Products, but for Defendants’ unlawful business practices. Plaintiff has thus
                  23       suffered injury in fact and lost money or property as a direct result of Defendants’
                  24       misrepresentations and material omissions.
                  25              52.     An action for injunctive relief and restitution is specifically authorized under
                  26       Business & Professions Code § 17203.
                  27              Wherefore, Plaintiff prays for judgment against Defendants, as set forth hereafter.
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -14-
                                                                CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 16 of 23



                    1                                      SECOND CAUSE OF ACTION
                    2                     (Plaintiff, on Behalf of Himself, the Class and the General Public,
                                        Alleges Violations of California Business & Professions Code § 17200,
                    3                               et seq. Based on Fraudulent Acts and Practices)
                    4
                                  53.     Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 54 of
                    5
                           this Complaint.
                    6
                                  54.     Under Business & Professions Code § 17200, any business act or practice that is
                    7
                           likely to deceive members of the public constitutes a fraudulent business act or practice.
                    8
                                  55.     Defendants have engaged and continues to engage in conduct that is likely to
                    9
                           deceive members of the public. This conduct includes, but is not limited to, representing that the
                  10
                           Products are compostable.
                  11
                                  56.     Plaintiff purchased the Products in reliance on Defendants’ representations that the
                  12
                           Products are compostable. Defendants’ claims that the Products are compostable are material,
                  13
                           untrue and misleading. These compostable claims are prominent on all of Defendants’ marketing,
                  14
                           advertising and labeling materials, even though Defendants are aware that the claims are false and
                  15
                           misleading. Also, because Defendants’ compostable claims violate Business & Professions Code
                  16
                           § 17580.5, such claims are deceptive per se. Defendants’ claims are thus likely to deceive both
                  17
                           Plaintiff and a reasonable consumer. Plaintiff would not have purchased the Products, or would
                  18
                           not have paid as much for the Products, but for Defendants’ false representations that the
                  19
                           Products are compostable. Plaintiff has thus suffered injury in fact and lost money or property as
                  20
                           a direct result of Defendants’ misrepresentations and material omissions.
                  21
                                  57.     By committing the acts alleged above, Defendants have engaged in fraudulent
                  22
                           business acts and practices, which constitute unfair competition within the meaning of Business
                  23
                           & Professions Code § 17200.
                  24
                                  58.     An action for injunctive relief and restitution is specifically authorized under
                  25
                           Business & Professions Code § 17203.
                  26
                                  Wherefore, Plaintiff prays for judgment against Defendants, as set forth hereafter.
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -15-
                                                                CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 17 of 23



                    1                                        THIRD CAUSE OF ACTION
                    2                    (Plaintiff, on Behalf of Himself, the Class and the General Public,
                                    Alleges Violations of California Business & Professions Code § 17200, et seq.
                    3                                    Based on Unfair Acts and Practices)
                    4
                                  59.      Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 60 of
                    5
                           this Complaint.
                    6
                                  60.      Under California Business & Professions Code § 17200, any business act or
                    7
                           practice that is unethical, oppressive, unscrupulous or substantially injurious to consumers, or that
                    8
                           violates a legislatively declared policy, constitutes an unfair business act or practice.
                    9
                                  61.      Defendants have engaged and continue to engage in conduct which is immoral,
                  10
                           unethical, oppressive, unscrupulous and substantially injurious to consumers. This conduct
                  11
                           includes, but is not limited to, advertising and marketing the Products as compostable when they
                  12
                           are not. By taking advantage of consumers concerned about the environmental impact of non-
                  13
                           sustainable waste, Defendants’ conduct, as described herein, far outweighs the utility, if any, of
                  14
                           such conduct.
                  15
                                  62.      Defendants have engaged and continue to engage in conduct that violates the
                  16
                           legislatively declared policy of the CLRA against misrepresenting the characteristics, uses,
                  17
                           benefits and quality of goods for sale.
                  18
                                  63.      Defendants’ conduct also violates the policy of the Green Guides. The Green
                  19
                           Guides mandate that “it is deceptive to misrepresent, directly or by implication, that a product or
                  20
                           package is compostable.” 16 C.F.R. § 260.7(a). It further states that “[a] marketer claiming that
                  21
                           an item is compostable should have competent and reliable scientific evidence that all the
                  22
                           materials in the item will break down into, or otherwise become part of usable compost…in a safe
                  23
                           and timely manner.” 16 C.F.R. § 260.7(b). As explained above, the Products are not
                  24
                           compostable and the PFAS contained within the Products do break down into useable compost
                  25
                           over time. Moreover, the PFAS contaminate the compost, thereby contaminating the soil treated
                  26
                           with the compost.
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -16-
                                                                 CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 18 of 23



                    1              64.     Defendants’ conduct, including failing to disclose that the Products contain PFAS
                    2      which cannot break down into usable compost, is substantially injurious to consumers. Such
                    3      conduct has caused and continues to cause substantial injury to consumers because consumers
                    4      would not have purchased the Products but for Defendants’ representations that the Products are
                    5      compostable. Consumers are concerned about environmental issues in general and PFAS
                    6      contamination in particular. Defendants’ representations are therefore material to such
                    7      consumers. Misleading causes injury to such consumers that is not outweighed by any
                    8      countervailing benefits to consumers or competition. Indeed, no benefit to consumers or
                    9      competition results from Defendants’ conduct. Defendants gain an unfair advantage over their
                  10       competitors, whose advertising must comply with the CLRA, the FTC Act, Cal. Business &
                  11       Professions Code § 17580.5, and the Green Guides. Since consumers reasonably rely on
                  12       Defendants’ representations of the Products and injury results from ordinary use of the Products,
                  13       consumers could not have reasonably avoided such injury.
                  14               65.     Although Defendants know that the Products are not compostable, Defendants
                  15       failed to disclose that fact to Plaintiff and the Class.
                  16               66.     By committing the acts alleged above, Defendants have engaged in unfair business
                  17       acts and practices which constitute unfair competition within the meaning of California Business
                  18       & Professions Code § 17200.
                  19               67.     An action for injunctive relief and restitution is specifically authorized under
                  20       California Business & Professions Code § 17203.
                  21               68.     Plaintiff would not have purchased the Products, or would not have paid as much
                  22       for Products, but for Defendants’ unfair business practices. Plaintiff has thus suffered injury in
                  23       fact and lost money or property as a direct result of Defendants’ misrepresentations and material
                  24       omissions.
                  25               Wherefore, Plaintiff prays for judgment against Defendants, as set forth hereafter.
                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                               -17-
                                                                  CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 19 of 23



                    1                                      FOURTH CAUSE OF ACTION
                    2                 (Plaintiff, on Behalf of Himself and the Class, Alleges Violations of the
                                   California Consumers Legal Remedies Act – Injunctive Relief and Damages)
                    3
                                  69.     Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 70 of
                    4
                           this Complaint.
                    5
                                  70.     Plaintiff and the Class members purchased the Products for personal, family or
                    6
                           household purposes.
                    7
                                  71.     The acts and practices of Defendants as described above were intended to deceive
                    8
                           Plaintiff and the Class members as described herein and have resulted and will result in damages
                    9
                           to Plaintiff and the Class members. These actions violated and continue to violate the CLRA in at
                  10
                           least the following respects:
                  11
                                          a.      In violation of Section 1770(a)(5) of the CLRA, Defendants’ acts and
                  12
                                  practices constitute representations that the Products have characteristics, uses or benefits
                  13
                                  which they do not;
                  14
                                          b.      In violation of Section 1770(a)(7) of the CLRA, Defendants’ acts and
                  15
                                  practices constitute representations that the Products are of a particular quality, which they
                  16
                                  are not; and
                  17
                                          c.      In violation of Section 1770(a)(9) of the CLRA, Defendants’ acts and
                  18
                                  practices constitute the advertisement of the Products without the intent to sell them as
                  19
                                  advertised.
                  20
                                  72.     By reason of the foregoing, Plaintiff and the Class members have suffered
                  21
                           damages.
                  22
                                  73.     By committing the acts alleged above, Defendants violated the CLRA.
                  23
                                  74.     In compliance with the provisions of California Civil Code § 1782, on April 16,
                  24
                           2020, Plaintiff provided written notice to Defendants of his intention to seek damages under
                  25
                           California Civil Code § 1750, et seq., and requested that Defendants offer an appropriate
                  26
                           consideration or other remedy to all affected consumers. As of the date of this complaint,
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -18-
                                                               CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 20 of 23



                    1      Defendants have not done so. Accordingly, Plaintiff seeks damages pursuant to California Civil
                    2      Code §§ 1780(a)(1) and 1781(a).
                    3             75.     Pursuant to California Civil Code § 1780(a)(2) Plaintiff and the Class members are
                    4      entitled to an order enjoining the above-described wrongful acts and practices of Defendants,
                    5      providing actual and punitive damages and restitution to Plaintiff and the Class members, and
                    6      ordering the payment of costs and attorneys’ fees and any other relief deemed appropriate and
                    7      proper by the Court under California Civil Code § 1780.
                    8             Wherefore, Plaintiff prays for judgment against Defendants, as set forth hereafter.
                    9                                        FIFTH CAUSE OF ACTION
                  10              (Plaintiff, on Behalf of Himself and the Class, Alleges Breach of Express Warranty)
                  11              76.     Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 77 of
                  12       this Complaint.
                  13              77.     The Uniform Commercial Code § 2-313 provides that an affirmation of fact or
                  14       promise made by the seller to the buyer which relates to the goods and becomes part of the basis
                  15       of the bargain creates an express warranty that the goods shall conform to the promise.
                  16              78.     As detailed above, Defendants marketed and sold the Products as compostable.
                  17       Defendants’ representations that the Products are compostable constitute affirmations of fact
                  18       made with regard to the Products as well as descriptions of the Products.
                  19              79.     Defendants’ representations regarding the compostability of the Products are
                  20       uniformly made in the Products’ advertising, internet sites and other marketing materials, and on
                  21       the Products’ labeling and packaging materials, and are thus part of the basis of the bargain
                  22       between Defendants and purchasers of the Products.
                  23              80.     California has codified and adopted the provisions of the Uniform Commercial
                  24       Code governing express warranties (Cal. Com. Code § 2313).
                  25              81.     At the time that Defendants designed, manufactured, sold and distributed the
                  26       Products, Defendants knew that the Products were not compostable.
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                           -19-
                                                                CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 21 of 23



                    1             82.      As set forth in the paragraphs above, the Products are not compostable and thus do
                    2      not conform to Defendants’ express representations to the contrary. Defendants have thus
                    3      breached their express warranties concerning the Products.
                    4             83.      On April 16, 2020, Plaintiff sent a pre-suit demand letter to Defendants notifying
                    5      Defendants that the Products are not compostable. Defendants therefore have actual and
                    6      constructive knowledge that the Products are not compostable and were thus not sold as marketed
                    7      and advertised.
                    8             84.      As a direct and proximate result of Defendants’ breach of express warranties,
                    9      Plaintiff and Class members have suffered damages.
                  10              Wherefore, Plaintiff prays for judgment against Defendants, as set forth hereafter.
                  11                                         SIXTH CAUSE OF ACTION
                  12                (Plaintiff, on Behalf of Himself and the Class, Alleges Unjust Enrichment)
                  13              85.      Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 86 of
                  14       this Complaint.
                  15              86.      Plaintiff and the Class members conferred benefits on Defendants by purchasing
                  16       the Products.
                  17              87.      Defendants have knowledge of such benefits.
                  18              88.      Defendants voluntarily accepted and retained the benefits conferred.
                  19              89.      Defendants have been unjustly enriched in retaining the revenues derived from
                  20       Plaintiff’s and the Class members’ purchases of the Products.
                  21              90.      Retention of that money under these circumstances is unjust and inequitable
                  22       because Defendants falsely and misleadingly represented through their labeling, advertising and
                  23       marketing materials that the Products are compostable when the Products are not in fact
                  24       compostable.
                  25              91.      These misrepresentations and omissions caused injuries to Plaintiff and the Class
                  26       members because they would not have purchased the Products, or would not have paid as much
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -20-
                                                                CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 22 of 23



                    1      for the Products, had they known that the Products are not compostable, and instead, contaminate
                    2      the compost stream.
                    3             92.     Because Defendants’ retention of the non-gratuitous benefits conferred to them by
                    4      Plaintiff and the Class members is unjust and inequitable, Defendants ought to pay restitution to
                    5      Plaintiff and the Class members for their unjust enrichment.
                    6             93.     As a direct and proximate result of Defendants’ unjust enrichment, Plaintiff and
                    7      the Class members are entitled to restitution or disgorgement in an amount to be proved at trial.
                    8             Wherefore, Plaintiff prays for judgment against Defendants, as set forth hereafter.
                    9                                           PRAYER FOR RELIEF
                  10              WHEREFORE, Plaintiff prays for judgment and relief against Defendants as follows:
                  11              A.      That the Court declare this a class action;
                  12              B.      That the Court preliminarily and permanently enjoin Defendants from conducting
                  13       their businesses through the unlawful, unfair or fraudulent business acts or practices, untrue and
                  14       misleading advertising, and other violations of law described in this Complaint;
                  15              C.      That the Court order Defendants to cease and refrain from marketing and
                  16       promotion of the Products that state or imply that the Products are compostable;
                  17              D.      That the Court order Defendants to implement whatever measures are necessary to
                  18       remedy the unlawful, unfair or fraudulent business acts or practices, untrue and misleading
                  19       advertising and other violations of law described in this Complaint;
                  20              E.      That the Court order Defendants to notify each and every Class member of the
                  21       pendency of the claims in this action in order to give such individuals an opportunity to obtain
                  22       restitution and damages from Defendants;
                  23              F.      That the Court order Defendants to pay restitution to restore all Class members all
                  24       funds acquired by means of any act or practice declared by this Court to be an unlawful, unfair or
                  25       fraudulent business act or practice, untrue or misleading advertising, plus pre- and post-judgment
                  26       interest thereon;
                  27              G.      That the Court order Defendants to disgorge all money wrongfully obtained and all
                  28       revenues and profits derived by Defendants as a result of their acts or practices as alleged in this
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -21-
                                                                CLASS ACTION COMPLAINT
                                Case 3:20-cv-03382 Document 1 Filed 05/18/20 Page 23 of 23



                    1      Complaint;
                    2             H.       That the Court award damages to Plaintiff and the Class to compensate them for
                    3      the conduct alleged in this Complaint;
                    4             I.       That the Court award punitive damages pursuant to California Civil Code
                    5      § 1780(a)(4);
                    6             J.       That the Court grant Plaintiff her reasonable attorneys’ fees and costs of suit
                    7      pursuant to California Code of Civil Procedure § 1021.5, California Civil Code § 1780(d), the
                    8      common fund doctrine, or any other appropriate legal theory; and
                    9             K.       That the Court grant such other and further relief as may be just and proper.
                  10                                                 JURY DEMAND
                  11                       Plaintiff demands a trial by jury on all causes of action so triable.
                  12

                  13        Dated: May 18, 2020                            Respectfully submitted,
                  14
                                                                           LEXINGTON LAW GROUP
                  15

                  16
                                                                            /s/ Mark Todzo
                  17                                                       Mark N. Todzo, (State Bar No. 168389)
                                                                           Meredyth Merrow, (State Bar No. 328337)
                  18                                                       LEXINGTON LAW GROUP
                                                                           503 Divisadero Street
                  19                                                       San Francisco, CA 94117
                                                                           Telephone: (415) 913-7800
                  20                                                       Facsimile: (415) 759-4112
                  21                                                       mtodzo@lexlawgroup.com
                                                                           mmerrow@lexlawgroup.com
                  22
                                                                           Attorneys for Plaintiff
                  23                                                       JOSEPH DIGIACINTO
                  24

                  25

                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -22-
                                                                 CLASS ACTION COMPLAINT
